  Case 3:21-cv-01906-B-BH Document 8 Filed 09/09/21                   Page 1 of 1 PageID 25



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

KEVIN JEROME JONES,                               )
     # 1169005,                                   )
           Plaintiff,                             )
vs.                                               )   No. 3:21-CV-1906-B-BH
                                                  )
DIRECTOR, TDCJ-CID, et al.,                       )
          Defendants.                             )

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court. The plaintiff’s Application to Proceed in Forma Pauperis, filed August

31, 2021 (doc. 4), is denied. By separate judgment, this action will be summarily dismissed as barred

by the three-strikes provision in 28 U.S.C. § 1915(g).

       SIGNED this 8th day of September, 2021.



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE
